Case: 17-10573      Document: 00514483271         Page: 1    Date Filed: 05/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 17-10573                          May 22, 2018
                                                                           Lyle W. Cayce
DEMETRIA GRAY, on behalf of D.S., a Minor,                                      Clerk


              Plaintiff - Appellant

v.

CROWLEY INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-908


Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs, oral
argument, and pertinent portions of the record. Having done so, we find no
reversible error of law. The district court’s judgment is therefore AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.